 


109 HRES 720 IH: Honoring the life of Gordon Roger Alexander Buchanan Parks.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 720 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Ryun of Kansas (for himself, Mr. Moore of Kansas, Mr. Scott of Georgia, Mr. Tiahrt, Mr. Moran of Kansas, Mr. Meeks of New York, Mrs. Christensen, Mr. Owens, Ms. Moore of Wisconsin, Mrs. Jones of Ohio, Mr. Bishop of Georgia, Mr. Ford, and Ms. Watson) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the life of Gordon Roger Alexander Buchanan Parks. 
  
Whereas Gordon Parks, a respected Kansan and American, passed away March 7, 2006; 
Whereas Gordon Parks was born the youngest of 15 children in Fort Scott, Kansas, on November 30, 1912; 
Whereas Gordon Parks was an accomplished artist, the first African American producer and director of a major film, a groundbreaking photo-journalist, and an award-winning photographer, author, and poet; 
Whereas in 1942 Gordon Parks began developing his photographic style by working with the Farm Security Administration’s photography project, best known for its Depression era photographs chronicling the despair and devastation of America’s farmers; 
Whereas Gordon Parks worked as a photography correspondent in 1943 through the Office of War Information (O.W.I.) and photographed the 332d Fighter group that later became known as the Tuskegee Airmen;  
Whereas Gordon Parks worked as a staff photographer for Life magazine from 1948 to 1972, creating a body of beautiful yet powerful images that provoked public awareness and social change;  
Whereas Gordon Parks wrote a childhood memoir titled The Learning Tree in 1963 and directed the movie version in 1969, thereby being credited as the first African-American to direct a major Hollywood film; 
Whereas Gordon Parks won an Emmy for the documentary Diary of a Harlem Family in 1968; 
Whereas Gordon Parks helped found Essence Magazine, the first publication of its kind, targeted to the full array of issues related to African American women, in 1970, and steered its editorial direction from 1970 to 1973; 
Whereas Gordon Parks published his second memoir, “To Smile in Autumn”, in 1979 and a second novel, “Shannon”, in 1981;  
Whereas Gordon Parks was honored for his contributions to civil rights and inducted into the NAACP Hall of Fame in 1984; 
Whereas Gordon Parks was named Kansan of the Year in 1986; 
Whereas the New York Public Library recognized the seminal work of Gordon Parks with the first retrospective of his work in 1987, and a second important retrospective of his work was completed by the Corcoran Museum of Art in Washington, D.C., in 1997;  
Whereas Gordon Parks received the National Medal of Arts from President Reagan in 1988; 
Whereas in 1995, Gordon Parks donated the personal archive of his life’s artistic works to the Library of Congress to preserve its entirety into perpetuity;  
Whereas Gordon Parks was inducted into the International Photography Hall of Fame in 2002; 
Whereas Gordon Parks received the University of Kansas’ William Allen White Foundation National Citation for journalistic merit in 2006; 
Whereas Gordon Parks made significant contributions to 20th Century art, and without formal musical, photographic, or literary training, he changed the history of art and filmmaking and inspired generations of artists; and  
Whereas throughout his life Gordon Parks received 40 honorary doctorates from colleges and universities in the United States and England: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors Gordon Roger Alexander Buchanan Parks as a preeminent artist who made history, recognized the beauty and potential within all of us, and devoted his life to producing images that provoked America to reexamine its ideals; and 
(2)urges the President to take appropriate measure to encourage the celebration and remembrance of Gordon Parks many significant achievements.  
 
